Citation Nr: 1629483	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-25 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder, not otherwise specified (NOS), mood disorder, and schizoaffective disorder depressive type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.B.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from February 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at a June 2016 Board hearing in Washington, DC; a transcript of the hearing is associated with the Veteran's record.

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes and the information the Veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated treatment and or diagnoses for schizophrenia paranoid type, bipolar disorder, psychotic disorder, NOS, mood disorder, and schizoaffective disorder depressive type.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder NOS, mood disorder, and schizoaffective disorder depressive type.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder, NOS, mood disorder, and schizoaffective disorder depressive type is presumptively related to the Veteran's service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder, NOS, mood disorder, and schizoaffective disorder depressive type is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding VA's duties to notify and assist the Veteran, given the favorable disposition below, no further analysis of such duties is required in this case.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

"Psychoses" are among the chronic diseases listed in 38 C.F.R. § 3.309(a) for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychotic disorder, schizoaffective disorder, and schizophrenia are defined as a psychosis.  See 38 C.F.R. § 3.384(e).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

Initially, the Board notes that the Veteran's service treatment records are unavailable from the Records Management Center.  A memorandum of formal finding on the unavailability of service treatment records from the Records Management Center for the Veteran's period of active duty service was associated with the claims file in January 2010.  All procedures to obtain the service treatment records were correctly followed and further attempts would be futile.  The Veteran was advised that his service treatment records were unavailable.  He was offered the opportunity to submit service treatment records or other evidence himself.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

Review of the Veteran's record reveals he has undergone many years of psychiatric treatment.  Significantly, in January 1999 (within one year after separation from service in February 1998) the Veteran received psychiatric treatment from his private physician, Dr. A.U.P.  Dr. A.U.P reported that he provided professional services to the Veteran, who presented "a history and symptomology compatible with the diagnosis of Paranoid Schizophrenia (Axis I) affected by various stressors."   

In 2002 the Veteran was admitted to a private psychiatric hospital.  The diagnosis was schizoaffective disorder, depressive type.  Private treatment records from Lakeside Behavioral Healthcare in 2008 and 2009 show the Veteran was diagnosed with schizophrenia, paranoid type, mood disorder, NOS, and social phobia.  In July 2009 the Veteran was evaluated by Access Behavioral Care Associates with resultant diagnoses of mood disorder, NOS and psychotic disorder, NOS.  

A June 2009 VA domiciliary admission evaluation note reveals the Veteran had been on and off medications since the diagnosis of schizoaffective disorder in 2002.  A June 2009 VA mental health outpatient report reveals a diagnosis of schizoaffective disorder.  It was noted that he had also been diagnosed with schizophrenia and bipolar disorder.  

In a November 2009 statement in support of his claim, the Veteran stated that he was verbally abused by his superiors in service.  He stated he was yelled at for just about anything, which caused him to become more confused.  He began hearing voices in service, but after he reported that he heard voices, he was ridiculed, so he then denied it, but his symptoms got worse.  He stated that on discharged from the service he was confused and did not know what to do; he could not function.  After separation from service he was unemployed for 5 years.  He stated he tried several jobs but he would hear voices.  The Board finds the Veteran's statements with respect to his reported inservice experiences and postservice symptoms fully credible.

On review, Dr. A.U.P.'s January 1999 psychiatric assessment reasonably shows the Veteran had a psychiatric disorder, which included a psychosis, within one year of separation of service.  Therefore, presumptive service connection for his acquired psychiatric disorder is in effect.  After resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder, NOS, mood disorder, and schizoaffective disorder depressive type is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia paranoid type, bipolar disorder, psychotic disorder, NOS, mood disorder, and schizoaffective disorder depressive type is granted.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


